                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

    NORTH AMERICAN SPECIALTY                  )
    INSURANCE COMPANY,                        )
                                              )
         Plaintiff,                           )         No. 7:17-CV-159-REW-EBA
                                              )
    v.                                        )
                                              )           OPINION AND ORDER
    MASONRY BUILDER’S OF KY, INC.,        1
                                              )
    et al.,                                   )

          Defendants.
                                       *** *** *** ***

         Plaintiff North American Specialty Insurance Company (“NAS”), moving for summary

judgment, seeks indemnification from Defendants Masonry Builder’s of KY, Inc. (“Masonry”)

and Masonry’s owners/guarantors, Tim and Rontona Mitchell (collectively, “Defendants”). DE

#16. Having thoroughly analyzed the record and DE #16’s full briefing, for the reasons that follow,

the Court GRANTS the motion on the terms of this Order.

         Masonry needed bonding capacity to qualify for a particular contract. NAS signed on as

surety, facilitating the project, but Masonry (and its individual owners) induced NAS by entry of

a broad General Indemnity Agreement in NAS’s favor. That Agreement gave NAS much authority

with respect to and protection regarding any underlying bond claim. Masonry and the Mitchells

cavil over NAS’s handling, but the Indemnity Agreement puts them squarely on the hook for

NAS’s bond payments and resulting legal expenses.




1
  The Court uses the style name. The Bond and General Indemnity Agreement have no apostrophe
in the name Masonry Builders.
                                                  1
                    I. FACTUAL AND PROCEDURAL BACKGROUND

       In May 2013, NAS, a licensed surety, issued payment and performance bond #2171269

(the “Bond”) to cover Masonry’s contract with Morgan County Real Properties I for construction

of the Morgan County Wellness and Youth Center (the “Youth Center”). DE #1 ¶¶ 2, 8; see DE

#1-1 (Bond). Payment bonds serve to ensure that subcontractors and vendors have recourse if the

bonded contractor fails to pay them for project goods or services; performance bonds guarantee

payment for the balance necessary to complete the project, should the contractor fail to do so.

Sureties often logically condition bonding upon execution of an agreement indemnifying the surety

in the event of the contractor’s default under the bond. Accordingly, as required to obtain the Bond,

Masonry and personal indemnitors Tim and Rontona Mitchell executed a General Indemnity

Agreement (“GIA”) agreeing to indemnify and hold NAS harmless from any “Loss” relative to

the Bond. DE #1 ¶ 9; see DE #1-2 (GIA) ¶ 2.2

       Masonry won the contract for brick work on the Youth Center. The defense tendered

various unauthenticated contract documents suggesting that an unauthorized change by the Owner

inserted an alternative brick product into the mix. That alternative, supplied by Hinkle Block and

Masonry, LLC (“Hinkle”), is at the root of this dispute. Masonry contended the Owner should

have paid for the difference in materials and costs, but Hinkle looked to Masonry. When Masonry

refused payment, Hinkle submitted to NAS a claim for $66,596.23 against Masonry’s Bond. DE

#1 ¶ 11. NAS initially refused payment on the claim, so Hinkle brought suit against Masonry,

NAS, and NAS’s affiliate Washington International Insurance Company (“Washington”) (which

the GIA includes in its denomination of “Surety[,]” see DE #1-2 at 1). DE #1 ¶ 12. See Hinkle




2
  The Bond is organized by section, while the GIA is organized by paragraph. The Court references
the subparts of each document in accordance with its given structure.
                                                 2
Block & Masonry, LLC v. Masonry Builder’s of KY, Inc., et al., Morgan County Civil Action No.

15-CI-00141; DE #18-3 (Hinkle Complaint).

       The Hinkle litigation involved various claims, including a breach of contract claim against

Masonry, a claim for breach of the Bond against NAS and Washington, and bad faith claims

against NAS and Washington. DE #18-3 ¶¶ 15–38. NAS alleges that it “continually urged”

Masonry to settle the Hinkle claims, which Masonry denies, and the litigation persisted for over

two years. DE #1 ¶ 14; DE #7 ¶ 11. In July 2017, NAS, allegedly “with the full cooperation and

consent of Masonry,” reached a settlement in the Hinkle action and paid Hinkle $64,958.25 to

resolve all claims against NAS, Masonry (without prejudice), and Washington. DE #1 ¶ 15.

Masonry adds that this settlement resulted in bad faith claim dismissal with prejudice. The order

dismissed the contract claim against Masonry without prejudice, and NAS, as surety, took an

assignment of that claim. See DE #18-5 (Agreed Order of Dismissal).

       Then, NAS sought reimbursement from Masonry for all expenses incurred in defending

and settling the Hinkle litigation. NAS filed a UCC financing statement securing NAS’s interest

in Masonry’s assets and demanded payment from Masonry via letter. DE #1 ¶¶ 18–20; DE ##1-3,

1-4. Masonry steadfastly refused payment, and NAS initiated this action to recover the requested

sums. NAS asserts three counts against Masonry: (1) breach of the GIA; (2) breach of the implied

contractual duty of good faith and fair dealing; and (3) common law indemnity for the sum paid to

Hinkle, $64,958.25, as well as any expenses and attorney fees incurred in litigating the Hinkle

case. DE #1 ¶¶ 22–38. NAS additionally requests reimbursement for the costs of bringing this

action to enforce the GIA, including reasonable attorney fees. Id. at 8.

       NAS moves for summary judgment, seeking $105,444.92 in damages, plus ongoing legal

fees. DE #16 at 1, 10. As required by the GIA, NAS has attached what it deems “[a]n itemized



                                                 3
statement of payments made by the Surety, sworn to by an officer of the Surety[,]” which the GIA

designates as “prima facie evidence of the liability of the Indemnitors to reimburse the Surety.”

DE #1-2 ¶ 9; see DE #16-1 (Affidavit of Bryan Seifert). Defendants responded to the summary

judgment motion (DE #18), and NAS replied (DE #22).

       The Court makes certain observations about the record. First, NAS does not discuss the

merits of Counts II and III, so the Court does not address those claims. Second, Masonry tendered

various documents in response but authenticated none. Further, Masonry offered no affidavit to

rejoin the factual claims of the Seifert Affidavit. The Court can process only what the record

properly contains and so goes forth to resolve the motion.

                                         II. ANALYSIS

   A. Summary Judgment Standard

       Summary judgment is proper if “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A reviewing court must construe the evidence and draw all reasonable inferences from the

underlying facts in favor of the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009). “The

moving party bears the burden of showing the absence of any genuine issues of material fact.”

Sigler v. Am. Honda Motor Co., 532 F.3d 469, 483 (6th Cir. 2008). The movant may satisfy this

burden by demonstrating that “after reviewing the record as a whole a rational factfinder could not

find for the nonmoving party.” Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 349

(6th Cir. 1998). In evaluating a summary judgment motion, a district court must avoid “credibility

judgments and weighing of the evidence,” Bennett v. City of Eastpointe, 410 F.3d 810, 817 (6th




                                                 4
Cir. 2005), and view “the facts and any inferences that can be drawn from them . . . in the light

most favorable to the non-moving party,” id. (citing Matsushita, 106 S. Ct. at 1356).

       If the moving party meets its burden, the burden then shifts to the nonmoving party to

produce “specific facts” showing a “genuine issue” for trial Celotex Corp. v. Catrett, 106 S. Ct.

2548, 2253 (1986); Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). The nonmovant must

“do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita, 106 S. Ct. at 1356. The nonmovant “has an affirmative duty to direct the court's

attention to those specific portions of the record upon which it seeks to rely to create a genuine

issue of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). Summary judgment is

particularly appropriate in a contract action, if the questions are primarily legal rather than factual,

and “the documents and/or evidence underlying the contract are undisputed and there is no

question as to intent.” Terry Barr Sales Agency, Inc. v. All-Lock Co., Inc., 96 F.3d 174, 179 (6th

Cir. 1996). Where the contract language is ambiguous, however, disputed fact issues as to intent

preclude summary judgment. Id.; see also Parrett v. American Ship Building Co., 990 F.2d 854,

858 (6th Cir. 1993).

    B. Validity and Enforceability of the GIA3

       Questions governing “the construction and interpretation of a contract”—including

whether the contract’s terms are ambiguous—“are questions of law to be decided by the court[.]”

Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 105 (Ky. 2003) (quoting First Commonwealth Bank




3
  “Federal courts sitting in diversity generally apply federal procedural rules and the substantive
law of the forum state.” Rupert v. Daggett, 695 F.3d 417, 423 (6th Cir. 2012) (citing City of
Cleveland v. Ameriquest Mortg. Sec., Inc., 615 F.3d 496, 502 (6th Cir. 2010)); see also Kepley v.
Lanz, 715 F.3d 969, 972 (6th Cir. 2012) (“In diversity cases, a federal court must rely upon the
substantive law of the forum state.”) This case is before the Court on diversity jurisdiction, and the
parties assume Kentucky law applies to the substantive contractual dispute at issue.
                                                   5
of Prestonsburg v. West, 55 S.W.3d 829, 835 (Ky. Ct. App. 2000)); accord Zetter v. Griffith

Aviation, Inc., 435 F. Supp. 2d 622, 628–29 (E.D. Ky. 2006). The Court’s “review must begin with

an examination of the plain language of the instrument.” Ky. Shakespeare Festival, Inc. v.

Dunaway, 490 S.W.3d 691, 694 (Ky. 2016). “In the absence of ambiguity, a written instrument

must be enforced strictly according to its terms[.]” Wehr Constructors, Inc. v. Assurance Co. of

Am., 384 S.W.3d 680, 687 (Ky. 2012) (quoting Frear, 103 S.W.3d at 106).

       “A contract of indemnity is an obligation or duty requiring a promisor . . . to make good

any loss or damage which another has incurred while acting at the request or for the benefit of the

promisor.” Intercargo Ins. Co. v. B.W. Farrell, Inc., 89 S.W.3d 422, 426 (Ky. Ct. App. 2002). An

indemnification agreement accompanying a performance or payment bond in the construction

industry is a “prime example” of such a contract. Id. In Kentucky, “[t]he right of an indemnitee to

recover of the indemnitor under a contract of indemnity according to the terms of such a contract

is well recognized.” U.S. Fid. & Guar. Co. v. Napier Elec. & Constr. Co., 571 S.W.2d 644, 646

(Ky. Ct. App. 1978). Further, “[s]uch a contract is not against public policy and will be enforced

if the indemnitee has suffered loss thereunder and has complied with its terms.” Id.; accord

Thompson v. The Budd Co., 199 F.3d 799, 807 (6th Cir. 1999) (finding that an indemnitor’s

liability is “determined by the provisions of the indemnity agreement itself”).

       Defendants do not contend that the GIA is ambiguous, or that its terms are subject to

different interpretations. Indeed, the Court finds that the relevant, operative language is not

ambiguous. See Ky. Shakespeare Festival, 490 S.W.3d at 694–95. To the extent Defendants

contest the validity of the GIA itself, they argue that: (1) as a general matter of public policy,

“Kentucky law disfavors contracts [] calling for indemnification for the actions of the indemnitee”;

and (2) specifically, this GIA provides for indemnification for costs “related, at least in part, to



                                                 6
[NAS’s] own claimed wrongful conduct,” rendering it an “[e]xculpatory contract[] . . . highly

disfavored under Kentucky law[.]” DE #18 at 5. The argument hinges on the fact that Hinkle sued

both Masonry and the sureties. The claims against NAS included an extra-contractual theory.

Thus, per Masonry, NAS spent money and incurred loss for its own alleged improper conduct

relative to claim adjustment.

   a. The GIA Does Not Violate Public Policy

       Defendants offer no real support for their first proposition, which is contrary to Kentucky

precedent. Kentucky law does not disfavor, nor does it discriminate against, indemnity agreements.

See U.S. Fid. & Guar. Co., 571 S.W.2d at 646; see also Enerfab, Inc. v. Ky. Power Co., 433 S.W.3d

363, 366 (Ky. Ct. App. 2014) (noting that “general principles of contract construction apply

equally to indemnification agreements” and agreeing with the U.S. Fid. & Gaur. Co. court that

“[s]uch a contract is not against public policy[.]”); accord Nat. Sur. Corp. v. People’s Mill. Co.,

57 F. Supp. 281, 282 (W.D. Ky. 1944) (“The right of an indemnitee to recover of the indemnitor

under a contract of indemnity according to the terms of such a contract is well recognized. Such a

contract is not against public policy and will be enforced if the indemnitee has suffered loss

thereunder and has complied with its terms.”). Defendants proffer no authority to cast doubt upon

this longstanding precedent, and consequently, the Court disposes of Defendant’s first challenge

to the GIA.

       The central purpose of the GIA is protection of NAS against “Loss.” The key provisions

include:

       The Indemnitors shall exonerate, hold harmless and indemnify the Surety from and
       against any and all Loss. For the purpose of this Agreement, Loss means any
       liability, loss, costs, damages, attorneys' fees, consultants' fees, and other expenses,
       including interest, which the Surety may sustain or incur by reason of, or in
       consequence of, the execution of the Bonds (or any renewals, continuations or
       extensions). Loss includes but is not limited to the. following: (a) sums paid or

                                                  7
       liabilities incurred in the settlement of claims; (b) expenses paid or incurred in
       connection with the investigation of any claims; (c) sums paid in attempting to
       procure a release from liability; (d) expenses paid or incurred in the prosecution or
       defense of any suits; (e) any judgments under the Bonds; (f) expenses paid or
       incurred in enforcing the terms of this Agreement; (g) sums or, expenses paid or
       liabilities incurred in the performance of any Bonded contract or related obligation;
       and (h) expenses paid in recovering or attempting to recover losses or expenses paid
       or incurred. Loss expressly includes attorney fees incurred in defending claims . . .
       [and] seeking recovery under the terms of this Agreement from the Indemnitors[.]

DE #1-2 ¶ 2.

       The Surety shall have the right to decide and determine in its sole discretion
       whether any claim, liability, suit or judgment made or brought against the Surety
       or any of the Indemnitors on any Bond shall or shall not be paid, compromised,
       resisted, defended, tried or appealed, and the Surety's decision shall be final,
       binding and conclusive upon the Indemnitors. The Surety shall be entitled to
       immediate reimbursement for any and all Loss under this Agreement . . . An
       itemized statement of payments made by the Surety sworn to by an officer of the
       Surety shall be prima facie evidence of the liability of the Indemnitors to reimburse
       the Surety.

Id. at ¶ 9. NAS resolved the Hinkle claim and now seeks to recover what it paid and other related

Loss from the GIA Indemnitors.

   b. The GIA Is Not an Exculpatory Agreement

       Defendants creatively (if unpersuasively) liken the GIA to the “exculpatory” preinjury

release invalidated in Hargis v. Baize, 168 S.W.3d 36 (Ky. 2005). An exculpatory contract is one

that seeks to release the drafter from liability for his or her own wrongful conduct. “An exculpatory

contract for exemption from future liability for negligence, whether ordinary or gross, is not invalid

per se.” Hargis, 168 S.W.3d at 47. “However, such contracts are disfavored and are strictly

construed against the parties relying upon them.” Id. (citing City of Hazard Mun. Hous. Comm'n

v. Hinch, 411 S.W.2d 686, 689 (Ky. 1967)). The exculpatory language “must be ‘so clear and




                                                  8
understandable that an ordinarily prudent and knowledgeable party to it will know what he or she

is contracting away; it must be unmistakable.’” Id. (citation omitted). 4

       The Hargis court analyzed the validity of a preinjury release purporting to exonerate a

lumber mill employer for its own future negligence. The at-issue release, between the mill and an

independent contractor it hired, attempted to absolve the mill of any liability for the contractor’s

personal injuries while working, even those resulting from the mill’s own negligence. Id. The court

invalidated the “exculpatory” preinjury release because it failed to mention the word “negligence”

and “d[id] not explicitly release [the mill] from liability for personal injury caused by [its] own

conduct.” Id. The court reasoned that an ordinarily prudent party would not have realized he was

contracting away his right to hold the mill accountable for its own negligent conduct. Id.

       NAS fairly asserts that the circumstances and facts of Hargis, involving a preinjury release

purporting to exonerate the drafter from personal injury liability for its own future negligence, are

inapposite. DE #22 at 2. Defendants do not allege that NAS was negligent toward them in this

matter or the underlying Hinkle litigation, or that NAS ever sought to absolve itself of liability for

future negligence. But Defendants’ argument is more nuanced, analogizing the Hargis mill’s

attempt to avoid liability for its own negligent acts via preinjury release with NAS’s attempt to

avoid liability for its own bad faith conduct via the GIA.5 See DE #18 at 5–6. Defendants argue



4
  Cf. Budd Co., 199 F.3d at 808–09 (discussing Fosson v. Ashland Oil & Ref. Co., 309 S.W.2d
176, 178 (Ky. 1958) and finding, based on the Fosson court’s refusal “to require a specific
statement to the effect that indemnity ‘include[s] the owner's own negligence[,]’” that a
construction bid contract’s indemnity provision included indemnification for the company’s own
negligence).
5
  Defendants contend that NAS seeks indemnification for not only its own wrongful conduct, but
additionally that of Washington International Insurance Company (“Washington International”),
against whom Hinkle also lodged a bad faith claim. Defendants argue that “[t]here is no contract
between the Defendants and Washington National [sic].” DE #18 at 6. The Court rejects this
contention as foreclosed by the plain language of the GIA, which denominates Washington
International as one of the “affiliates, subsidiaries, divisions, successors, assigns, co-sureties, or
                                                  9
that NAS’s attempt to seek indemnity for its settlement of the bad faith claims against it in the

Hinkle litigation is functionally an attempt to exculpate itself for its own wrongdoing, and, as such,

per Hargis the language of the GIA must unmistakably state that NAS would be absolved of

liability for its own bad faith for the GIA to be enforceable in that regard. Id. Defendants contend

that the language of the GIA does not unequivocally exculpate NAS for its own bad faith conduct,

and accordingly, it is invalid and unenforceable to that extent.

       Defendants do not pinpoint which provisions of the GIA allegedly contemplate exonerating

NAS for its own wrongdoing, and the Court notes the only two potential candidates: ¶¶ 2 and 9.

See DE #1-2. Paragraph 2 essentially provides that Defendants will indemnify NAS for any and

all losses incurred in investigating and settling claims related to the Bond. The broad scope of the

language in this provision encompasses indemnification for all claims resulting in loss to NAS,

including those against NAS itself, provided the loss was “by reason of, or in consequence of”

NAS’s execution of the Bond. Id. at ¶ 2. Paragraph 9 reinforces this broad reading, stating that

“[t]he Surety shall have the right to decide and determine in its sole discretion whether any claim,

liability, suit, or judgment made or brought against the Surety or any of the Indemnitors on any

Bond shall or shall not be paid.” Id. at ¶ 9 (emphasis added). Clearly, reading these provisions

together, the GIA contemplates Masonry categorically indemnifying NAS for claims brought

against NAS itself, provided they arise out of the Bond.

       Underlying Defendants’ argument that the GIA is exculpatory is the supposition that the

filing of a bad faith claim against a bonding surety evinces some level of culpability or wrongdoing




reinsurers” included under the umbrella term “Surety” as used throughout the GIA. DE #1-2 at 1.
Accordingly, for all practical purposes in this case and in the underlying Hinkle litigation, the
Court treats NAS and Washington International as a singular entity. The state complaint lacked
distinct substance as to Washington.
                                                 10
on the part of the surety. See, e.g., DE #18 at 6 (noting the absence of language in the GIA

unmistakably exculpating NAS for “[its own] intentional and/or wrongful conduct . . . as would

be implicated where the bond company has been sued for bad faith.”).6 This assumption is required,

if following the logic of the theory, to bring the GIA within Hargis’s “exculpatory” ambit and

trigger the attendant heightened clarity requirements that Defendants argue apply; otherwise, NAS

would not have any wrongdoing from which to seek exculpation.

       The suggested analogy is untenable in view of a bonding surety’s posture on behalf of the

principal and the plain language of the Bond itself. NAS’s duty to Defendants, as bonding surety,

necessarily entailed refusing (at least pending evaluation) a claim against the Bond, if NAS

reasonably believed an adequate defense existed. See, e.g., Niagara Fire Ins. Co. v. Bryan &

Hewgley, Inc., 195 F.2d 154, 156 (6th Cir. 1952) (quoting South. Sur. Co. v. Motlow, 61 F.2d 464,

468 (6th Cir. 1932)) (affirming an insurer’s “right to refuse to pay a claim so long as it has

reasonable grounds to believe that it has a meritorious defense”); South. Sur. Co., 61 F.2d at 468

(finding that “there was not sufficient evidence of a vexatious refusal to pay” where the insurer

was reasonably justified in asserting its defense). It is unsurprising that Hinkle disputed the

adequacy of NAS’s defense and deemed the refusal to pay unreasonable, giving rise to the bad

faith claims. See, e.g., DE #18-3 at ¶ 34 (in its complaint, Hinkle alleged that “NAS lacks a



6
  The Court observes that the notion of ascribing wrongdoing to NAS as a result of the bad faith
claims in the Hinkle litigation is at odds with Defendants’ other arguments. In defense to NAS’s
indemnity claim, for example, Defendants argue NAS’s unreasonableness in allegedly prematurely
settling the Hinkle claims, despite what Defendants deemed an adequate defense. DE #18 at 8. The
bad faith claims against NAS and Washington International in the Hinkle action, however, focused
on the obverse—the Surety’s refusal to pay Hinkle the requested sum when Hinkle demanded it.
See DE #18-3 at ¶¶ 26–38. It is difficult to reconcile Defendants’ argument that NAS committed
“wrongful conduct[]” by virtue of these bad faith claims being filed against it with Defendants’
argument that NAS also acted improperly by not further refusing payment to Hinkle. Defendants
wanted NAS to steadfastly refuse payment to Hinkle, see DE #18 at 8, but faults them for the
action Hinkle unsurprisingly took in response, see id. at 5.
                                               11
reasonable basis in law or fact for denying [Hinkle’s] claim.”). Indeed, Defendants do not dispute

that a reasonable basis for NAS’s refusal existed at the time—see DE #18 at 8—in fact, they

contend that the defense still applies. See id. (“The [ongoing Hinkle] litigation, in fact, continues

toward that end.”).

       Furthermore, the plain language of the payment Bond permits NAS to dispute or refuse

payment on a claim where there exists a basis for refusal.7 The Court cannot fault NAS for

following the terms of the Bond. Unlike Hargis, a personal injury context involving important

public policy limitations, Kentucky suretyship law offers longstanding protection to the freedom

of contract and predictability interests in the construction and insurance markets. The owner

requires the solvent surety to be in the mix, and the contractor promises broad indemnity to induce

the surety to join. That occurred here. The GIA expressly was “an inducement to the Surety.” DE

#1-2 at 1. The Bond put NAS on the hook for Masonry’s payment obligations, to wit: “The

Contractor and the Surety . . . bind themselves . . . to the Owner to pay for labor, materials and

equipment furnished for use in the performance of the Construction Contract.” DE #1-1 at § 1.

       The Hinkle claim may indeed have been or be debatable. Masonry posits that the new brick

may have been an undocumented bid alternative and contends the Owner should have paid the

difference. NAS let that defense play out over two years of litigation, but ultimately decided to

resolve the Hinkle claim via mediation. As the Agreed Order shows, Masonry was in the loop on




7
  See DE #1-1 at §§ 6 and 6.1. These sections provide: “§ 6 When the claimant satisfies the
conditions of Section 4 [outlining the method for making a claim against the Bond], the Surety
shall promptly and at the Surety’s expense take the following actions: § 6.1 Send an answer to the
Claimant, with a copy to the Owner, within 45 days after receipt of the claim, stating the amounts
that are undisputed, and the basis for challenging any amounts that are disputed.” (emphasis
added).
                                                 12
this development. It may disagree on the merits, but the Bond and GIA vest significant discretion

in NAS on how to fulfill its Bond obligations. Again, to quote the instrument itself:

       The Surety shall have the right to decide and determine in its sole discretion
       whether any claim, liability, suit or judgment made or brought against any the
       Surety or any of the Indemnitors on any Bond shall or shall not be paid,
       compromised, resisted, defended, tried or appealed, and the Surety’s decision shall
       be final, binding and conclusive upon the Indemnitors.

DE #1-2 ¶ 9 (emphasis added). To induce NAS’s issuance of the Bond, Masonry agreed that NAS

would have sole discretion in adjusting any Bond claim.

       It would flip suretyship law on its head if a principal could use the surety’s contracted

discretion to then erode the strength of an underlying indemnity agreement. This is a world away

from the Hargis notion of pre-conduct tort exoneration. The Court rejects the parallel. Instead,

Kentucky law clearly endorses indemnity agreements such as the GIA as consistent with public

policy. Further, Kentucky enforces such agreements as written. Finally, potential principal

defenses do not thwart or modify operation of an indemnity agreement. See Frontier Ins. Co. in

Rehab. v. MC Mgmt., Inc., No. 3:06-CV-597-H, 2009 WL 541301, at *9–10 (W.D. Ky. Mar. 4,

2009) ( noting “rejection of the argument that indemnitors are not obligated to indemnify the surety

for losses paid on payment bond claims if the owner of the project defaulted in its obligations to

pay the contractor”), aff'd sub nom. Frontier Ins. Co. in Rehab. v. RLM Const. Co., 468 F. App'x

506 (6th Cir. 2012). The GIA here does not purport to release NAS from prospective fault. Rather,

it creates an ordered process for bond-claim resolution, one in which Masonry voluntarily

contracted away its right to complain about NAS’s adjustment decisions. Masonry may not induce

the NAS role and then balk when that role operates as the documents permit.




                                                13
    C. Defendants’ Liability Under the GIA

        Having concluded that the Bond and GIA are unambiguous, valid, and enforceable, the

Court next must determine the extent of Defendants’ duty to indemnify NAS under the GIA. The

GIA provides that “[a]n itemized statement of payments made by the Surety sworn to by an officer

of the Surety shall be prima facie evidence of the liability of the Indemnitors to reimburse the

Surety.” DE #1-2 at ¶ 9. NAS submitted the affidavit of Bryan Seifert, Vice President of Swiss Re

Corporate Solutions, parent corporation of Westport Insurance Corporation, of which NAS is a

specialty surety subsidiary. DE #16-1 at ¶ 2. That filing also contains a listing of payments

purportedly made in consequence of NAS’s liability under the Bond. Id. at 20–21. Pursuant to the

terms of the GIA, Seifert’s affidavit may qualify as prima facie evidence of Defendants’ liability.

See, e.g., Travelers Cas. and Sur. Co. of Am. v. Ream, No. 07-171-DLB, 2009 WL 2969897, at *6

(E.D. Ky. Sept. 9, 2009); U. S. Fid. & Guar. Co., 571 S.W.2d at 646 (“The provisions of an

indemnity agreement that vouchers or other evidence of payments or an itemized statement of

payments sworn to by an officer of the surety shall be prima facie evidence of the fact and extent

of the liability of the indemnitor to the surety, and provisions that the indemnitor shall be liable for

all liabilities, losses and expenses incurred by the surety and all sums paid by the surety in good

faith under the belief that surety was or might be liable for said payments or that said payments

are necessary and advisable to protect the surety's right or to avoid and lessen the surety's liability

were not against public policy.”); id. (enforcing full indemnity in context, “pursuant to the

agreement”). However, the propriety of the amounts claimed, and accordingly the ultimate extent

of Defendants’ liability, is a more complex consideration.




                                                  14
    1. The Hinkle Settlement Was Reasonable and Reached in Good Faith

        The itemized statement identifies a $64,958.25 payment to Hinkle with the accompanying

notation “Surety Loss Payment to Payment Bond Claimant,” ostensibly representing the settlement

value.8 DE #16-1 at 21. In defense to NAS’s claim for indemnification for this sum, Defendants

assert that there is, at minimum, a genuine dispute over the reasonableness of the amount. DE #18

at 8. “If the surety or the indemnitee has the legal right to adjust or settle the claim . . . it is only

necessary that such an adjustment or settlement be a reasonable one and made in good faith.”

Transamerica Ins. Co. v. Bloomfield, 401 F.2d 357, 362–63 (6th Cir. 1968) (quoting Nat’l Sur.

Corp. v. Peoples Milling Co., 57 F. Supp. 281, 282–83 (W.D. Ky. 1944). Provisions in indemnity

agreements permitting sureties to settle claims on behalf of themselves and the contractors they

have bonded,9 and stating that “vouchers and other evidence of payment shall be prima facie

evidence of the propriety thereof, have been upheld as not against public policy and enforced by

the courts.” Id. at 362. NAS is entitled to indemnity under the GIA. The record establishes that

Hinkle made a claim for materials used in the Project. Seifert’s Affidavit so provides, and

Masonry’s Response concedes that it used Hinkle’s brick. See DE #18 at 2. There may have been

a colorable defense related to bid and contract particulars, but NAS, following two years of

litigation at Masonry’s goading, determined to resolve the claim via mediation. Masonry knew

this. The GIA vests discretion in NAS on bond adjustment, and NAS rationally determined to pay




8
  This number is consistent with the amount NAS provides in its Complaint. DE #1 at ¶¶ 15, 24,
and 38. The amount is also consistent with the sum requested under the Bond by Hinkle in the
underlying litigation. DE #18-3 at ¶ 25 (seeking $60,771 “plus finance charges, costs, and
reasonable attorneys’ fees.”).
9
  Again, the GIA provides: “The Surety shall have the right to decide and determine in its sole
discretion whether any claim, liability, suit or judgment brought against the Surety or any of the
Indemnitors on any Bond shall or shall not be paid[.]. DE #1-2 ¶ 9.
                                                   15
the claim and terminate the bond liability. The Bond required payment for materials used in the

construction contract.

        A potential defense related to owner default does not affect a surety’s ability to adjust a

claim and does not impact the underlying indemnity claim, as long as the surety complied with the

relevant contracts. See Frontier, 2009 WL 541301, at *9 (collecting cases concluding that a

principal’s asserted defense to paying a bond claimant does not affect the surety’s right to

indemnification from the principal). Here, Masonry points to nothing that would be contractual

noncompliance by NAS. To the extent it seeks to label the Hinkle resolution as too expensive or

the invested expenses excessive, Masonry contracted away those arguments when it entered a GIA

of such breadth. It gave NAS “final, binding and conclusive” decisional power and the sole

discretion to respond to and resolve Bond matters. Further, the GIA specifically placed claims

against NAS, resulting from the Bond, within the indemnity umbrella and duty.10

        For all of these reasons, and perceiving no legal impediment to operation of the GIA, the

Court enforces it according to the plain terms of the contract. NAS is entitled to indemnity for the

$64,958.25 Hinkle Bond claim.

     2. Defendants Are Liable for Reasonable and Necessary Attorneys’ Fees

     a. Fees Incurred in the Hinkle Litigation

        NAS seeks indemnification for attorney fees incurred in litigating the Hinkle claims. DE

#1 at ¶ 38. The GIA provides NAS with the right to be reimbursed for attorney fees incurred in

litigating claims against the Bond. DE #1-2 at ¶ 2. Accordingly, pursuant to the valid and

enforceable GIA, NAS may collect attorney fees incurred “by reason of, or in consequence of the




10
   Again, Washington International is a named GIA party, so the Court rejects Masonry’s sub-
argument related to that affiliate.
                                                16
Bond” from Defendants. In support of its request, and as required by the GIA (id. at ¶ 9), NAS

tendered to the Court Bryan Seifert’s Affidavit, accompanied by a listing of payments made. DE

#16-1. The statement lists nineteen entries payable to Frost Brown Todd LLC, with the notation

“Surety Payment to Surety Attorney” following each entry. Id. at 20–21. The net claim is for

$72,444.92.

       In Kentucky, attorney fees typically are recoverable in an indemnity action only if they are

reasonable and were necessarily incurred. See Middlesboro Home Tel. Co. v. Louisville & N.R.

Co., 284 S.W. 104, 108 (Ky. Ct. App. 1926); see also Chittum v. Abell, 485 S.W.2d 231, 237 (Ky.

Ct. App. 1972) (noting that “[a]ttorney fees reasonably incurred in the defense of the claim for

damages may in appropriate circumstances be allowed in the judgment of indemnity for the

damages[,]” depending “upon the equities of the situation[.]”). Determining the reasonableness of

requested attorneys’ fees is a consideration reserved for the Court,11 based on a variety of factors,

including the: (1) amount and character of the services; (2) labor and time involved; (3) nature and

importance of the litigation; (3) responsibility imposed; (4) amount of money involved in the

controversy; (5) skill and experience necessary to perform the services; (6) professional standing

of the attorney(s); and (7) the result ultimately achieved. See Mo-Jack Dist., LLC v. Tamarak

Snacks, LLC, 476 S.W.3d 900, 910 (Ky. Ct. App. 2015) (citing Axton v. Vance, 269 S.W. 534,

536–37 (Ky. 1925)).

       Here, of course, the GIA broadly vests discretion in NAS, as this decision has noted

repeatedly. NAS concedes that its sought expenses “must be reasonable and necessary to be

recoverable here.” DE #22 at 4. What NAS tendered is a table of payments made, backed up by



11
   See Capitol Cadillac Olds, Inc. v. Roberts, 813 S.W.2d 287, 293 (Ky. 1991) (“The trial judge is
generally in the best position to consider all relevant factors and require proof of reasonableness
from parties moving for allowance of attorney fees.”).
                                                 17
the Seifert Affidavit. DE #16-1. He avers each payment in fact occurred and that each “was proper

and consistent with the terms of the GIA. NAS acted in good faith in making such payments.” Id.

¶ 12.12 The GIA provides: “An itemized statement of payments made . . . shall be prima facie

evidence of the liability of the indemnitors[.]” DE #1-2 ¶ 9.

       The Court finds this record insufficient to support a judgment on the precise amount owed.

NAS’s purported “itemized statement” is really just a listing of undifferentiated totals. It has no

more specificity, besides payment date, than NAS’s pre-compromise demand letter seeking

$47,000. See DE #18-4 at 2 (“Per the Indemnitors[’] obligations under the GIA, NAS demands

[Masonry and the indemnitors] reimburse NAS in the amount of $47,000 for attorneys’ fees and

costs incurred to date.”). The Court is unable to discern the particular reason or purpose behind

each payment and whether each involves only attorney fees or is another potential “Loss” category.

The payments began only in 2017, well after the Hinkle suit commenced. This perhaps conflicts

with the letter claim of $47,000 from as early as October of 2016. With due deference to contract

breadth, the Court simply cannot adjudge payment propriety with this black box description. To

be sure, NAS is entitled to and the Indemnitors must pay the full recoverable Loss. Getting to that

number will require additional proof.13




12
    See U.S. Fidelity & Guaranty Co., 571 S.W.2d at 646 (stating that, where an indemnity
agreement provides that “an itemized statement of payments sworn to by an officer of the surety
shall be prima facie evidence of the fact and extent of the liability of the indemnitor[,]” the
indemnitor may challenge the surety’s payments “only by pleading and proving fraud or lack of
good faith by the surety”).
13
   The Indemnitors, under an agreement such as the GIA, face a hard calculus in proceeding relative
to the Bond obligations. In opposing Hinkle, Masonry always was potentially on the hook not only
to Hinkle but also to NAS for Bond-related Loss. This is part of the principal-surety dynamic under
documents of this type. Thus, Masonry and the other Indemnitors can continue to fight, but the
GIA puts most of the battle load onto the Indemnitors. That is the deal they signed up for. The
Court does not, at this stage, view the Affidavit and table as sufficiently “itemized” to warrant
enforcement as is.
                                                18
       The same analysis applies to the claim for expenses related to GIA enforcement. NAS is

entitled to recover what it reasonably spends to enforce the GIA. The Indemnitors so agreed,

defining Loss to include “expenses paid in recovering or attempting to recover losses or expenses

paid or incurred.” DE #1-2 at ¶ 2(h); see Travelers, 2009 WL 2969897, at *7 n.6 (citing United

States v. Hardy, 916 F. Supp. 1385, 1391 (W.D. Ky. 1996)) (discussing the Hardy court’s award

of attorney fees under similar circumstances and “pursuant to a broad indemnification agreement

for ‘any and all loss, damage, injury . . . resulting directly or indirectly’”); see also Lyndon Prop.

Ins. Co. v. Overby Grain Farms, Inc., No. 5:06-CV-80, 2007 WL 1728263, at *3 (W.D. Ky. 2007)

(awarding to the surety attorney fees “which the Company shall at any time sustain or incur, for

or by reason or in consequence of the Company having become surety on any such bond(s)”). The

Court simply defers the precise award for precise proof.

                                       III. CONCLUSION

       Based on the foregoing reasoning, the Court ORDERS as follows:

       1. The Court GRANTS NAS’s motion for summary judgment (DE #16) on Count I, to

           the extent NAS seeks a determination as to liability;

       2. The Court GRANTS DE #16 insofar as it seeks indemnification for the $64,958.25

           Hinkle settlement amount;

       3. The Court GRANTS DE #16, in part, to the extent NAS seeks a determination that

           Defendants are liable for attorney fees, but DENIES DE #16, to the extent NAS seeks

           a determination as a matter of law regarding the amount of fees owed; and

       4. The Court DENIES DE #16 as to Counts II and III, which the motion does not discuss.

This the 19th day of November, 2018.




                                                 19
20
